 

EXHIBIT 10.35

BROADWIND ENERGY, INC.

2015 EQUITY INCENTIVE PLAN

NON-EMPLOYEE DIRECTOR

RESTRICTED STOCK UNIT AWARD NOTICE

[[FIRSTNAME]] [[LASTNAME]]

You have been awarded a restricted stock unit award with respect to shares of
common stock of Broadwind Energy, Inc., a Delaware corporation (the “Company”),
pursuant to the terms and conditions of the Broadwind Energy, Inc. 2015 Equity
Incentive Plan (the “Plan”) and the Restricted Stock Unit Award Agreement
attached hereto (together with this Award Notice, the
“Agreement”).   Capitalized terms not defined herein shall have the meanings
specified in the Plan or the Agreement, as applicable.

Restricted Stock Units:   You have been awarded a restricted stock unit award
with respect to [[SHARESGRANTED]] shares of Common Stock, par value $0.001 per
share, subject to adjustment as provided in the Plan (the “Award”).

Grant Date:       [[GRANTDATE]] (“Grant Date”).

Vesting Schedule:           Except as otherwise provided in the Plan or the
Agreement, the Award shall vest on the first anniversary of the Grant Date
provided you continuously serve as a Non-Employee Director of the Company
through such vesting date. 

              BROADWIND ENERGY, INC.

 

 

 

 

 

 

By:/s/ STEPHANIE K. KUSHNER

 

Name: Stephanie K. Kushner

 

Title:   Executive Vice President &

            Chief Financial Officer

 

Acknowledgment, Acceptance and Agreement:

By electronically accepting this Award Notice, I hereby acknowledge receipt of
the Agreement and the Plan, accept the Award granted to me and agree to be bound
by the terms and conditions of this Award Notice, the Agreement and the Plan.







--------------------------------------------------------------------------------

 



BROADWIND ENERGY, INC.

2015 EQUITY INCENTIVE PLAN

NON-EMPLOYEE DIRECTOR

RESTRICTED STOCK UNIT AWARD AGREEMENT

Broadwind Energy, Inc., a Delaware corporation (the “Company”), hereby grants to
the individual (the “Holder”) named in the award notice attached hereto (the
“Award Notice”) as of the date set forth in the Award Notice (the “Grant Date”),
pursuant to the terms and conditions of the Broadwind Energy, Inc. 2015 Equity
Incentive Plan (the “Plan”), a restricted stock unit award (the “Award”) with
respect to the number of shares of the Company’s Common Stock, par value $0.001
per share (“Stock”), set forth in the Award Notice, upon and subject to the
restrictions, terms and conditions set forth in the Award Notice, the Plan and
this agreement (the “Agreement”). 

1.Award Subject to Acceptance of Agreement.  The Award shall be null and void
unless the Holder electronically accepts the Award Notice and this Agreement
within the Holder’s stock plan account with the Company’s stock plan
administrator according to the procedures then in effect. 

2.Rights as a Stockholder.   The Holder shall not be entitled to any privileges
of ownership with respect to the shares of Stock subject to the Award unless and
until, and only to the extent, such shares become vested pursuant to Article 3
and the Holder becomes a stockholder of record with respect to such shares.

3.Restriction Period and Vesting.

3.1.Service-Based Vesting Condition.  The Award shall vest in accordance with
the vesting schedule set forth in the Award Notice, provided the Holder
continuously serves as a Non-Employee Director through the applicable vesting
date.  The period of time prior to the vesting shall be referred to herein as
the “Restriction Period.”

3.2.Termination of Service. 

3.2.1.Termination as a Result of Holder’s Death or Disability.  If the Holder’s
service as a Non-Employee Director terminates prior to the end of the
Restriction Period by reason of the Holder’s death or Disability, then the Award
shall be 100% vested upon such termination of service.  For purposes of this
Agreement, “Disability” shall mean the Holder is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months.

3.2.2.Termination Other than for Death or Disability.  If the Holder’s service
as a Non-Employee Director with the Company terminates prior to the end of the
Restriction Period for any reason other than death or Disability, the Award
shall be immediately forfeited by the Holder and cancelled by the Company.

3.2.3.Change in Control. Upon a Change in Control (as defined in the Plan), the
Restriction Period shall lapse and the Award shall become fully vested and shall
be subject to Section 5.8 of the Plan.

4.Settlement of Award.  Subject to Article 6, as soon as practicable (but not
later than 30 days) after the vesting of the Award, the Company shall issue or
transfer to the Holder (or such other person as is acceptable to the Company and
designated in writing by the Holder) the number of shares of Stock underlying
the vested Award.  The Company may effect such issuance or transfer either by
the delivery of one or more stock certificates to the Holder or by making an
appropriate entry on the books of the Company or the transfer agent of the
Company.  The Company shall pay all original issue or transfer taxes and all
fees and expenses incident to such delivery or issuance.  Prior to the issuance
or transfer to the Holder of the shares of Stock subject to the Award, the
Holder shall have no direct or secured claim in any specific assets of the
Company or in such shares of Stock, and will have the status of a general
unsecured creditor of the Company.





--------------------------------------------------------------------------------

 



5.Transfer Restrictions and Investment Representation. 

5.1.Nontransferability of Award.  The Award may not be transferred by the Holder
other than by will or the laws of descent and distribution or pursuant to the
designation of one or more beneficiaries on the form prescribed by the
Company.  Except to the extent permitted by the foregoing sentence, the Award
may not be sold, transferred, assigned, pledged, hypothecated, encumbered or
otherwise disposed of (whether by operation of law or otherwise) or be subject
to execution, attachment or similar process.  Upon any attempt to so sell,
transfer, assign, pledge, hypothecate, encumber or otherwise dispose of the
Award, the Award and all rights hereunder shall immediately become null and
void.

5.2.Investment Representation.  The Holder hereby represents and covenants that
(a) any share of Stock acquired upon the vesting of the Award will be acquired
for investment and not with a view to the distribution thereof within the
meaning of the Securities Act of 1933, as amended (the “Securities Act”), unless
such acquisition has been registered under the Securities Act and any applicable
state securities laws; (b) any subsequent sale of any such shares shall be made
either pursuant to an effective registration statement under the Securities Act
and any applicable state securities laws, or pursuant to an exemption from
registration under the Securities Act and such state securities laws; and (c) if
requested by the Company, the Holder shall submit a written statement, in form
satisfactory to the Company, to the effect that such representation (x) is true
and correct as of the date of vesting of the Award with respect to any shares of
Stock hereunder or (y) is true and correct as of the date of any sale of any
such share, as applicable.  As a further condition precedent to the issuance or
transfer to the Holder of any shares of Stock subject to the Award, the Holder
shall comply with all regulations and requirements of any regulatory authority
having control of or supervision over the issuance or transfer of the shares
and, in connection therewith, shall execute any documents which the Board shall
in its sole discretion deem necessary or advisable.

6.Additional Terms and Conditions of Award.

6.1.Adjustment.  In the event of any equity restructuring (within the meaning of
Financial Accounting Standards Board Accounting Standards Codification Topic
718, Compensation—Stock Compensation) that causes the per share value of shares
of Stock to change, such as a stock dividend, stock split, spinoff, rights
offering or recapitalization through an extraordinary dividend, the number and
class of securities subject to the Award shall be equitably adjusted by the
Committee.  In the event of any other change in corporate capitalization,
including a merger, consolidation, reorganization, or partial or complete
liquidation of the Company, such equitable adjustments described in the
foregoing sentence may be made as determined to be appropriate and equitable by
the Committee (or, if the Company is not the surviving corporation in any such
transaction, the board of directors of the surviving corporation) to prevent
dilution or enlargement of rights of participants.  If any adjustment would
result in a fractional security being subject to the Award, the Company shall
pay the Holder in connection with the first settlement, in whole or part,
occurring after such adjustment, an amount in cash determined by multiplying (i)
such fraction (rounded to the nearest hundredth) by (ii) the Fair Market Value
of such security on the settlement date as determined by the Committee.  The
decision of the Committee regarding any such adjustment and the Fair Market
Value of any fractional security shall be final, binding and conclusive.

6.2.Compliance with Applicable Law.  The Award is subject to the condition that
if the listing, registration or qualification of the shares of Stock subject to
the Award upon any securities exchange or under any law, or the consent or
approval of any governmental body, or the taking of any other action is
necessary or desirable as a condition of, or in connection with, the issuance or
transfer of shares of Stock hereunder, the shares of Stock subject to the Award
shall not be issued or transferred, in whole or in part, unless such listing,
registration, qualification, consent, approval or other action shall have been
effected or obtained, free of any conditions not acceptable to the Company.  The
Company agrees to use reasonable efforts to effect or obtain any such listing,
registration, qualification, consent, approval or other action.

6.3.Award Confers No Rights to Continued Service.  In no event shall the
granting of the Award or its acceptance by the Holder, or any provision of the
Agreement, give or be deemed to give the Holder any right to continued service
as a Non-Employee Director.





--------------------------------------------------------------------------------

 



6.4.Interpretation.  Any dispute regarding the interpretation of this Agreement
shall be submitted by the Holder or by the Company forthwith to the Board for
review.  The resolution of such a dispute by the Board shall be final and
binding on all parties.

6.5.Successors and Assigns.  The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company.  Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
the Holder and his or her heirs, executors, administrators, successors and
assigns.

6.6.Notices.  All notices, requests or other communications provided for in this
Agreement shall be made, if to the Company, to Broadwind Energy, Inc., Attn:
Legal Department, 3240 S. Central Avenue, Cicero, Illinois 60804, and if to the
Holder, to the last known mailing address of the Holder contained in the records
of the Company.  All notices, requests or other communications provided for in
this Agreement shall be made in writing either (a) by personal delivery, (b) by
facsimile or electronic mail with confirmation of receipt, (c) by mailing in the
United States mails or (d) by express courier service.  The notice, request or
other communication shall be deemed to be received upon personal delivery, upon
confirmation of receipt of facsimile or electronic mail transmission or upon
receipt by the party entitled thereto if by United States mail or express
courier service; provided,  however, that if a notice, request or other
communication sent to the Company is not received during regular business hours,
it shall be deemed to be received on the next succeeding business day of the
Company.

6.7.Governing Law.  This Agreement, the Award and all determinations made and
actions taken pursuant hereto and thereto, to the extent not governed by the
laws of the United States, shall be governed by the laws of the State of
Delaware and construed in accordance therewith without giving effect to
principles of conflicts of laws.

6.8.Entire Agreement.  The Award Notice and the Plan are incorporated herein by
reference.  Capitalized terms not defined herein shall have the meanings
specified in the Plan.  This Agreement, the Award Notice and the Plan constitute
the entire agreement of the parties with respect to the subject matter hereof
and supersede in their entirety all prior undertakings and agreements of the
Company and the Holder with respect to the subject matter hereof, and may not be
modified if such modification is materially adverse to the Holder’s interest
except by means of a writing signed by the Company and the Holder.

6.9.Partial Invalidity.  The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions hereof and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provision was omitted.

6.10.Amendment and Waiver.  The provisions of this Agreement may be amended or
waived only by the written agreement of the Company and the Holder, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.



--------------------------------------------------------------------------------